                             IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 MEILING SERRANO AND EDDIE PINNIX,                    Case No.: 3:20-cv-00462-FDW-DSC

                 Plaintiffs,                          ORDER REGARDING EXPERT
                                                      DISCOVERY
 vs.


 PFIZER INC., PHARMACIA LLC f/k/a/
 PHARMACIA CORPORATION, PARKE,
 DAVIS & COMPANY LLC as successor-in-
 interest of PARKE, DAVIS & COMPANY,
 and WARNER-LAMBERT COMPANY LLC
 f/k/a WARNER-LAMBERT COMPANY,

                 Defendants.


                                                    ORDER


        1.       Plaintiffs Meiling Serrano and Eddie Pinnix (“Plaintiffs”) and Defendants Pfizer Inc.,

Pharmacia LLC f/k/a Pharmacia Corporation, Parke, Davis & Company LLC as successor-in-interest
of Parke, Davis & Company, and Warner-Lambert Company LLC f/k/a Warner-Lambert Company

(“Defendants”), have agreed to certain limitations on the scope of expert-related discovery as set out

in this Joint Stipulation (“Stipulation”).

        2.       The parties have agreed that the disclosure of any witness who is retained by any party
to offer expert testimony will be accompanied by a written report by the expert. The report must

contain:

        a.       A complete statement of all opinions the witness will express and the basis and reasons

                 for them;

        b.       The facts or data considered by the witness in forming them;

        c.       Any exhibits that will be used to summarize or support them;

        d.       The witness’s qualifications, including a list of all publications authored in the

                 previous ten years;


                                                  1
   Case                      ORDER REGARDING
             3:20-cv-00462-FDW-DSC   DocumentEXPERT DISCOVERY
                                               35 Filed 01/13/21              Page 1 of 3
          e.   A list of all other cases in which, during the previous four years, the witness testified

               as an expert at trial or by deposition; and

          f.   A statement of compensation to be paid for the witness’s study and testimony in the

               case.

          3.   The parties have agreed the following documents and information need not be

disclosed by any party or person, are outside the scope of permissible discovery (including deposition

questions), will not be used in any deposition or at trial, and are deemed to be work product,

privileged, and confidential:

          a.   All drafts of expert reports (regardless of the form in which the draft is recorded);

          b.   All communications between counsel for a party and any testifying expert, regardless

               of the form of the communications, except to the extent that the communications (i)

               relate to compensation for the expert’s study or testimony; (ii) identify facts or data

               that the party’s attorney provided and that the expert considered in forming the

               opinions to be expressed; or (iii) identify assumptions that the party’s attorney

               provided and that the expert relied on in forming the opinions to be expressed; and
          c.   All facts known or opinions held by an expert who has been retained or specially

               employed by another party in anticipation of litigation or to prepare for trial and who

               is not expected to be called as a witness at trial, but a party may discover such
               information only (i) if the information relates to any medical examination requested

               by either party or ordered by the Court, in which case a copy of the examiner’s report,

               together with any reports of earlier or subsequent examinations of the same conditions,

               shall be provided; or (ii) on showing exceptional circumstances under which it is

               impracticable for the party to obtain facts or opinions on the same subject by other

               means.

          4.   The parties will make expert disclosures at the times provided by pertinent scheduling

orders.

          5.   The parties agree that experts disclosed as retained experts by either party will each

be subject to a deposition of up to ten hours. In the event an expert offering generic opinions has
                                                2
                        ORDER REGARDING
   Case 3:20-cv-00462-FDW-DSC   DocumentEXPERT DISCOVERY
                                          35 Filed 01/13/21 Page 2 of 3
previously been deposed in any of the Dilantin Litigations, and is not offering any new opinions or

any new bases for those opinions, the parties agree that such expert will not be subject to an additional

deposition. If an expert is disclosed as a case specific expert in this case, and that expert has

previously been deposed in any of the Dilantin Litigations on his or her general opinions, and is not

offering any new opinions or any new bases for those opinions, the parties agree that, absent further

agreement of the parties or Court order, the deposition of the case specific expert shall be limited to

four hours.



       SO ORDERED.

                                     Signed: January 13, 2021




                                                  3
   Case                   ORDER REGARDING
          3:20-cv-00462-FDW-DSC   DocumentEXPERT DISCOVERY
                                            35 Filed 01/13/21                 Page 3 of 3
